Citation Nr: 0401958	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the right pleural cavity, 
currently rated 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
SFW involving muscle group I, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 RO decision which denied 
an increase in a 20 percent rating for residuals of a SFW of 
the right pleural cavity and denied an increase in a 10 
percent rating for residuals of a SFW involving muscle group 
I.  The veteran submitted a notice of disagreement with this 
decision, which was received later that month.  The statement 
of the case was issued in May 2002 in response to a January 
2002 communication from the veteran.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

The Veterans Claims Assistance Act (VCAA), Pub L 106-475 
(Nov. 9, 2000), 114 Stat. 2096, requires VA to advise a 
claimant of the evidence needed to substantiate claims, of 
what evidence the claimant is responsible for obtaining, and 
of what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has recently announced that VA is 
also required to inform claimants that they should submit 
evidence in their possession.  Peligrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004); see 38 C.F.R. § 3.159(b) 
(2003).  

Board failure to enforce compliance with the VCAA notice 
requirement is remandable error.  This requirement is not met 
unless VA can point to a specific document in the record that 
provided this notice.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the RO has not yet 
provided the required notice.  Since the veteran has not 
received specific notice of what evidence he is responsible 
for obtaining and what evidence VA will undertake to obtain, 
a remand is necessary.  

Regarding the veteran's claim for an increased rating for 
residuals of a SFW of the right posterior back, the Board 
also notes that during VA examination conducted in January 
2001, the veteran indicated that he received treatment for 
back pain from a private chiropractor.  However, the most 
recent private treatment records are dated in 1995 and do not 
refer to chiropractic treatment; thus, it does not appear 
that the medical records referenced by the veteran are 
contained in the claims file.  VA is required to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits.  Such 
assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  See 38 U.S.C. A. § 5103A(b) (West 
2002).  

In addition, regarding the veteran's claim for an increased 
rating for residuals of a SFW of the right pleural cavity, it 
is noted that the disability was previously rated under the 
old 38 C.F.R. § 4.97, Diagnostic Code 6818, pertaining to 
residuals of injuries to the pleural cavity, including 
gunshot wounds.  Changes to the rating schedule affecting the 
respiratory system, effective in October 1996, resulted in 
the elimination of Diagnostic Code 6818; traumatic chest 
injuries are now evaluated under Diagnostic Code 6843.  In 
this case, it does not appear that the RO has applied the 
revised criteria.

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action.  

1.  The RO should provide the veteran 
with a VCAA notice letter with regard to 
the claims on appeal.  

2.  The RO should then take the necessary 
steps to obtain records of all treatment 
reported by the veteran, including all 
records of the veteran's treatment from a 
chiropractor for residuals of a SFW of 
the right posterior back.  

3.  The RO should evaluate the claim for 
an increased rating for residuals of a 
SFW of the right pleural cavity under the 
current VA regulations for rating 
respiratory disabilities.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  

Then, if otherwise in order, the case should be returned to 
the Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional argument and evidence on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


